MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 16 2020, 7:42 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Christopher J. Petersen                                 Curtis T. Hill, Jr.
Goshen, Indiana                                         Attorney General of Indiana

                                                        Evan M. Comer
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Aquila A. Binion,                                       November 16, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2688
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Gretchen S. Lund,
Appellee-Plaintiff                                      Judge
                                                        The Honorable Eric S. Ditton,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        20D04-1805-CM-942



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2688 | November 16, 2020         Page 1 of 8
[1]   Aquila A. Binion appeals the trial court’s denial of his motion to file a belated

      notice of appeal. We affirm.



                                   Facts and Procedural History
[2]   On April 27, 2018, Patrolman Alex Kelly of the Elkhart County Sheriff’s Office

      initiated a traffic stop of Binion’s vehicle. Patrolman Kelly discovered synthetic

      marijuana in Binion’s vehicle and determined that Binion’s driving license was

      suspended. He arrested Binion, and the State charged Binion with Class A

      misdemeanor possession of a synthetic drug 1 and Class A misdemeanor driving

      while suspended. 2 Binion stated at his initial hearing that he intended to hire

      private counsel, but he subsequently failed to do so. The trial court eventually

      appointed counsel to represent Binion.

[3]   On December 12, 2018, Binion requested to proceed as a self-represented

      litigant, and the trial court granted his request. The trial court held a bench trial

      on June 17, 2019, and found Binion guilty of both charges. The trial court held

      a sentencing hearing on July 5, 2019. The trial court imposed a 365-day

      sentence, with 305 days suspended to probation, and the trial court advised

      Binion:

                 You have the right to appeal the convictions and the sentence
                 imposed herein. In order to do so, you must file either a notice



      1
          Ind. Code § 35-48-4-11.5 (2014).
      2
          Ind. Code § 9-24-19-2.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2688 | November 16, 2020   Page 2 of 8
                 of appeal or a motion to correct error within thirty (30) days of
                 this date. If you elect to file a motion to correct error you must
                 file your notice of appeal within thirty (30) days of an adverse
                 ruling on that motion. Failure to comply with these
                 requirements will result in the forfeiture of your right to appeal.
                 You have a right to be represented by counsel at all stages of
                 these proceedings, including any appeal which you might wish to
                 pursue. If you are unable to afford an attorney, I am obligated to
                 appoint one to represent you at no cost to you during your
                 appeal.


      (Tr. Vol. I at 23.) Binion said he intended to appeal and wished to hire private

      counsel for the appeal.

[4]   At the close of the sentencing hearing, the trial court reminded Binion, “please

      don’t blow your deadline for having an attorney hired and filing your notice of

      appeal, if you want to appeal this. There are very strict deadlines and I read

      them to you.” (Id. at 26-27.) The trial court awarded Binion credit for the time

      he spent in custody prior to sentencing, and Binion served eleven additional

      days in the Elkhart County Jail to complete the executed portion of his

      sentence. Binion did not file a motion to correct error or a notice of appeal

      before the deadline to initiate his appeal, August 5, 2019. 3

[5]   Officers arrested Binion in St. Joseph County on September 15, 2019, and the

      State charged Binion with Level 5 felony Intimidation 4 and Level 6 felony



      3
        August 4, 2019 was a Sunday, and therefore, Binion’s deadline to file a notice of appeal was extended to the
      following business day. See Ind. Appellate Rule 25.
      4
          Ind. Code § 35-45-2-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2688 | November 16, 2020                 Page 3 of 8
      Residential Entry 5 under cause number 71D02-1909-F5-000223. The State also

      initiated proceedings to revoke Binion’s probation. On September 25, 2019,

      Binion filed a letter to the court in which he explained:


                 At sentencing, I informed this Honorable Court that I was going
                 to hire counsel for the filing of my direct appeal. I was unable to
                 hire counsel while serving the sixty [60] day sentence, or upon
                 my release in August 2019. Between August and September 15,
                 2019, I had a job at the Lauber, as a dishwasher, in South Bend,
                 IN. Still, I was unable to afford counsel because of back bills and
                 my childrens [sic] needs, in preparation for school. Also, on
                 September 15, 2019, I was arrested and falsely accused, where I
                 remain incarcerated. I’ve diligently attempted to pursue an
                 appeal but because of my indigency, I cannot afford counsel.
                 Will you please, appoint indigent counsel to file a Belated
                 Praecipe [sic]?


      (App. Vol. II at 70.) The trial court appointed counsel to represent Binion, and

      Binion filed a verified petition to file a belated notice of appeal on October 3,

      2019.

[6]   On October 10, 2019, the trial court denied Binion’s petition to file a belated

      notice of appeal without holding a hearing on the petition. The trial court

      explained:

                 During the two (2) months the Defendant was out of custody and
                 at liberty after sentencing, he made no attempt to pursue an
                 appeal. He never requested the Court to appoint him a public
                 defender, he never hired private counsel as he stated he would at



      5
          Ind. Code § 35-43-2-1.5.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2688 | November 16, 2020   Page 4 of 8
              sentencing, he never filed a notice of appeal, he never filed a
              motion to correct error, and he never requested additional time
              within which to file an appeal after the expiration of thirty (30)
              days. In sum, the Court does not agree with the contention in
              the Petition that “The Defendant did not file a timely Notice of
              Appeal due to no fault of his own.” It is only now, after he has
              been re-arrested on a new offense, that he requests an appeal.
              The timeframe within which to file an appeal has considerably
              lapsed and, because the Court does not find that the requirements
              of Section 1(a) of Rule PC 2 have been met, the Court must
              DENY permission for the Defendant to file a belated appeal.


      (Id. at 88.)



                                Discussion and Decision
[7]   We generally leave the decision whether to grant permission to file a belated

      notice of appeal to the sound discretion of the trial court. Russell v. State, 970

      N.E.2d 156, 160 (Ind. Ct. App. 2012), trans. denied. However, when the trial

      court does not hold a hearing before ruling on the petition, we review the trial

      court’s decision de novo. Id. A party has thirty days from the entry of final

      judgment on the chronological case summary or the denial of a motion to

      correct error to initiate an appeal by filing a notice of appeal with the clerk of

      this court. App. R. 9. If the party fails to file a notice of appeal by the deadline,

      “the right to appeal shall be forfeited except as provided by P.C.R. 2.” Id.


[8]   Post-Conviction Rule 2 states:




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2688 | November 16, 2020   Page 5 of 8
        (a) Required Showings. An eligible defendant convicted after a
        trial or plea of guilty may petition the trial court for permission to
        file a belated notice of appeal of the conviction or sentence if;


                (1) the defendant failed to file a timely notice of appeal;


                (2) the failure to file a timely notice of appeal was not due
                to the fault of the defendant; and


                (3) the defendant has been diligent in requesting
                permission to file a belated notice of appeal under this
                rule.


                                             *****


        (c) Factors in Granting or Denying Permission. If the trial court finds
        that the requirements of Section 1(a) are met, it shall permit the
        defendant to file the belated notice of appeal. Otherwise, it shall
        deny permission.


The defendant bears the burden of proving by a preponderance of the evidence

that he was not at fault for failing to timely file the notice of appeal and he

diligently pursued permission to file a belated appeal. Russell, 970 N.E.2d at

160. There are no set standards for evaluating a defendant’s lack of fault or

diligence, but we look at factors such as “‘the defendant’s level of awareness of

his procedural remedy, age, education, familiarity with the legal system,

whether the defendant was informed of his appellate rights, and whether he

committed an act or omission which contributed to the delay.’” Id. (quoting




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2688 | November 16, 2020   Page 6 of 8
       Moshenek v. State, 868 N.E.2d 419, 423 (Ind. 2007), reh’g denied). We also

       consider the overall passage of time. Id.


[9]    Binion chose to represent himself at trial, and he declined the trial court’s

       invitation at sentencing to appoint appellate counsel. “It is well settled that pro

       se litigants are held to the same legal standards as licensed attorneys. Thus, pro

       se litigants are bound to follow the established rules of procedure and must be

       prepared to accept the consequences of their failure to do so.” Core v. State, 122

       N.E.3d 974, 977 (Ind. Ct. App. 2019) (internal citation omitted). The trial

       court explained to Binion that he had thirty days to initiate an appeal, and the

       trial court reminded Binion about the importance of meeting his deadline at the

       end of the sentencing hearing.

[10]   Binion asserts that he had trouble retaining private counsel because of his

       incarceration and therefore did not timely initiate his appeal. However, even

       while serving the eleven-day executed portion of his sentence in the Elkhart

       County jail, Binion could have either filed a motion with the trial court

       requesting the appointment of appellate counsel or filed a notice of appeal pro

       se. After Binion was released from the Elkhart County jail, he did not initiate

       an appeal or immediately contact the court requesting counsel. Binion waited

       until September 25, 2019, to ask the court to appoint counsel to represent him

       on appeal, and he ultimately did not file his petition to pursue a belated appeal

       until October 3, 2019. He sought the appointment of appellate counsel only

       after he was arrested on unrelated charges and the State moved to revoke his


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2688 | November 16, 2020   Page 7 of 8
       probation in the instant case. Consequently, Binion failed to satisfy Post-

       Conviction Rule 2’s requirements that he prove by a preponderance of the

       evidence he was not at fault for the failure to timely file a notice of appeal and

       he diligently pursued permission to file a belated notice of appeal. See Cole v.

       State, 989 N.E.2d 828, 831 (Ind. Ct. App. 2013) (holding defendant was not

       diligent in pursuing a belated notice of appeal), trans. denied.



                                              Conclusion
[11]   The trial court did not err in denying Binion’s motion to pursue a belated

       appeal because he failed to timely file a notice of appeal through his own

       negligence and he did not diligently pursue permission to file a belated notice of

       appeal. Therefore, we affirm the trial court.

[12]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2688 | November 16, 2020   Page 8 of 8